COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION TO RECONSIDER INDIGENCY ORDER

Appellate case name:       Ryan C. Carlson v. Wells Fargo Bank, NA

Appellate case number:     01-18-00802-CV

Trial court case number: 17-CV-1558

Trial court:               212th District Court of Galveston County

Date motion filed:         November 21, 2018

Party filing motion:       Appellee


       Appellee has filed a motion to reconsider our November 20, 2018 order finding appellant
indigent. It is ordered that appellee’s motion to reconsider is granted. We withdraw our
November 20, 2018 order finding appellant indigent.
       It is so ORDERED.


Judge’s signature: ___/s/ Sherry Radack____
                    Acting individually  Acting for the Court




Date: __December 18, 2018___